Citation Nr: 0817456	
Decision Date: 05/28/08    Archive Date: 06/09/08

DOCKET NO.  06-20 673	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an initial compensable rating for erectile 
dysfunction.   


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Sylvia N. Albert, Associate Counsel 


INTRODUCTION

The veteran had active service from April 1968 until April 
1970.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a December 2005 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Detroit, Michigan.  


FINDING OF FACT

Competent clinical evidence of record establishes that, 
throughout the rating period on appeal, the veteran's 
service-connected erectile dysfunction has been manifested by 
loss of erectile power with penis deformity.


CONCLUSION OF LAW

The criteria for entitlement to a 20 percent initial 
evaluation for erectile dysfunction have been met.  38 
U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.1, 
4.7, 4.115b, Diagnostic Code 7522 (2007).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2007).  The VCAA applies in this case. 

Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2007); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in her or his possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see 
also Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Further regarding notice, on March 3, 2006, the United States 
Court of Appeals for Veterans Claims (Court) issued its 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  The Court in 
Dingess/Hartman holds that the VCAA notice requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a "service connection" claim.   As 
previously defined by the courts, those five elements 
include:  (1) veteran status; (2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  Upon receipt of an application for 
"service connection," therefore, VA is required to review 
the information and evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
This includes notice that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  

Because the Court's decision is premised on the five elements 
of a service connection claim, it is the consensus opinion 
within VA that the analysis employed can be analogously 
applied to any matter that involves any one of the five 
elements of a "service connection" claim, to include an 
increased rating claim.

In this case, the veteran is appealing the initial rating 
assignment as to his impotence.  In this regard, because the 
December 2005 rating decision granted the veteran's claim of 
entitlement to service connection, such claim is now 
substantiated.  His filing of a notice of disagreement as to 
the initial rating assigned in the December 2005 
determination does not trigger additional notice obligations 
under 38 U.S.C.A. § 5103(a).  Rather, the veteran's appeal as 
to the initial rating assignment here triggers VA's statutory 
duties under 38 U.S.C.A. §§ 5104 and 7105, as well as 
regulatory duties under 38 C.F.R. § 3.103.  Dingess/Hartman, 
19 Vet. App. at 493.  As a consequence, VA is only required 
to advise the veteran of what is necessary to obtain the 
maximum benefit allowed by the evidence and the law.  This 
has been accomplished here, as will be discussed below.

The statement of the case (SOC), under the heading "Pertinent 
Laws; Regulations; Rating Schedule Provisions," set forth the 
relevant diagnostic code for rating the erectile dysfunction 
at issue (38 C.F.R. § 4.115b, DC CODE 7522), and included a 
description of the rating formulas for all possible schedular 
ratings under this diagnostic code.  The appellant was thus 
informed of what was needed not only to achieve the next-
higher schedular rating, but also to obtain all schedular 
ratings above the noncompensable evaluation that the RO had 
assigned.  Therefore, the Board finds that the appellant has 
been informed of what was necessary to achieve a higher 
rating for the service-connected disability at issue.

Duty to Assist 

VA has a duty to make reasonable efforts to assist a claimant 
in obtaining evidence necessary to substantiate the 
claimant's claim.  38 U.S.C.A. § 5103A(a)(1) (West 2002).  In 
this case, the claims file contains the veteran's service 
medical records and reports of VA and private post-service 
examinations.  Additionally, the veteran's statements in 
support of his appeal are affiliated with the claims folder 
and the veteran was afforded a VA examination.  The Board, 
after careful review of the veteran's statements, service 
records, and medical records, has found nothing to suggest 
that there is any outstanding evidence with respect to the 
veteran's claim.  

Legal Criteria and Analysis 

The Board has reviewed all of the evidence in the veteran's 
claims file, with an emphasis on the medical evidence 
relevant to the appeal.  Although the Board has an obligation 
to provide reasons and bases supporting this decision, there 
is no need to discuss, in detail, the extensive evidence of 
record.  Indeed, the Federal Circuit has held that the Board 
must review the entire record, but does not have to discuss 
each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).  Therefore, the Board will 
summarize the relevant evidence where appropriate, and the 
Board's analysis below will focus specifically on what the 
evidence shows, or fails to show, as to the claim.

Disability ratings are based, as far as practicable, on the 
average impairment of earning capacity attributable to 
specific disabiities.  The ratings are established through 
application of the criteria presented in the VA's Schedule 
for Rating Disabilities, wherein separate Diagnostic Codes 
identify the various disabilities.  38 C.F.R. § 4.1 (2007).  
If there is a question as to which of two evaluations should 
apply, the higher rating is assigned if the disability 
picture more nearly approximates the criteria for that 
rating.  Otherwise the lower rating is assigned.  38 C.F.R. § 
4.7 (2007).  After careful consideration of the evidence, any 
reasonable doubt remaining should be resolved in favor of the 
veteran.  38 C.F.R. § 3.102 (2007).  To deny a claim on its 
merits, the evidence must preponderate against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

Where the appeal arises from the initial assignment of a 
disability rating, as in this case, the severity of the 
disability at issue is to be considered during the entire 
time period from the initial assignment of the disability 
rating to the present.  See Fenderson v. West, 12 Vet. App 
119 (1999).  If later evidence indicates that the degree of 
disability increased or decreased following the assignment of 
the initial rating, staged ratings may be assigned for 
separate periods of time.  Id.

The veteran is currently assigned a non-compensable rating 
for his service-connected erectile dysfunction.  Under 
Diagnostic Code 7522, a 20 percent evaluation is warranted 
when the veteran suffers from deformity of the penis, with 
loss of erectile power.  In addition, consideration of 
special monthly compensation is merited under this Code.  The 
Board notes that there is no schedular rating for loss of 
erectile power alone.  In other words, loss of erectile power 
without penis deformity does not warrant a compensable 
rating, aside from any special monthly compensation which may 
be granted.  38 C.F.R. § 4.115b, DC 7522 (2007).

In support of his claim, the veteran has submitted both VA 
and private medical records.  Private medical records from 
2004 demonstrate that veteran was diagnosed with prostate 
cancer and underwent a radical retropubic prostatectomy in 
October 2004.  See October 2004 St. Joseph's Hospital 
Treatment Records.  At a November 2005 VA examination, the 
veteran's phallus was evaluated as normal and circumcised.  
He has a well healed non-keloidal suprapubic scar.  His 
testicles are descended of normal texture without tenderness, 
and are symmetrical.  VA Medical Center records from February 
2006 also describe the veteran's penis and testes as normal.  
These records also demonstrate that, since the veteran's 
prostatectomy, he has trouble achieving and maintaining an 
erection.  He has tried Viagra, Livetra, Cialis, the pump, 
and injections.  The pump works, but he can not keep the 
erection and obtain vaginal penetration.  He has curvature of 
his penis with the pump.  When he uses the injections, 
intercourse is too painful.  Statements by both the veteran 
and his spouse, received in June 2006, also maintain that 
when the veteran uses the pump and injection to obtain an 
erection, there is a curvature or bend in the penis which 
causes intercourse to be painful and impossible.  Finally, 
the record contains a similar statement by the veteran's 
private physician, Dr. S.J., received in June 2006.  

After reviewing the pertinent evidence of record throughout 
the rating period on appeal, the Board finds that, with 
resolution of doubt in the veteran's favor, the evidence 
supports a 20 percent rating for the veteran's service-
connected erectile dysfunction.  Here, the veteran has 
acknowledged that he is able to produce an erection with the 
use of a pump and an injection.  However, he has consistently 
reported in medical evaluations that the erection itself 
causes his penis to bend and deform.  In addition, the 
veteran has reported being unable to maintain the erection, 
as his penis bends in such a way that intercourse is painful, 
and it is impossible for the veteran to obtain vaginal 
penetration.  The evidence therefore demonstrates that the 
veteran's erection causes a penis deformity, as well as pain 
to such a degree that the erection is lost.  The Board 
believes that the impairment of erectile function which has 
been described by the veteran and corroborated by lay and 
medical evidence is contemplated in Diagnostic Code 7522.  
Therefore, the Board finds that a 20 percent rating is 
warranted.  The Board also notes that a rating higher than 20 
percent is not available under Diagnostic Code 7522.  There 
is no other applicable diagnostic code.  

In situations where there is an approximate balance of 
positive and negative evidence, the Board provides the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b).  
Here, the veteran's erectile dysfunction results in penis 
deformity and loss of erectile power.  As a result, the Board 
must resolve the benefit of the doubt in the veteran's favor 
and find that a 20 percent initial rating is in order.  38 
U.S.C.A. § 1131, 5107.  

Finally, the evidence does not reflect that the veteran's 
erectile dysfunction has caused marked interference with 
employment (i.e., beyond that already contemplated in the 
assigned evaluation), or necessitated any frequent periods of 
hospitalization, such that application of the regular 
schedular standards is rendered impracticable.  Hence, 
assignment of an extra-schedular evaluation under 38 C.F.R. § 
3.321 (2007) is not warranted.  In this regard, the Board 
also notes that the RO has already assigned special monthly 
compensation for loss of use of a creative organ via the 
December 2005 rating decision, effective July 21, 2005.  


ORDER

Entitlement to a 20 percent evaluation for erectile 
dysfunction, from July 21, 2003 forward, is granted, subject 
to the applicable law governing the award of monetary 
benefits.  




____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


